Exhibit 10.8


--------------------------------------------------------------------------------

 
CHINA YCT INTERNATIONAL GROUP, INC.
                                           2018 STOCK INCENTIVE PLAN


1.
Purpose



The China YCT International Group, Inc. 2018 Stock Incentive Plan is intended to
promote the best interests of China YCT International Group, Inc. (the
"Corporation") and its stockholders by (i) assisting the Corporation and its
Affiliates in the recruitment and retention of persons with ability and
initiative, (ii) providing an incentive to such persons to contribute to the
growth and success of the Corporation's businesses by affording such persons
equity participation in the Corporation and (iii) associating the interests of
such persons with those of the Corporation and its Affiliates and stockholders.



2.
Definitions



As used in this Plan the following definitions shall apply:


A. "Affiliate" means (i) any Subsidiary, (ii) any Parent, (iii) any corporation,
or trade or business (including, without limitation, a partnership, limited
liability company or other entity) which is directly or indirectly controlled
fifty percent (50%) or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Corporation or one of
its Affiliates, and (iv) any other entity in which the Corporation or any of its
Affiliates has a material equity interest and which is designated as an
"Affiliate" by resolution of the Committee.


B. "Award" means any Option or Stock Award granted hereunder.


C.
        "Board" means the Board of Directors of the Corporation.



D. "Cause" means: (i) conduct involving a felony criminal offense under U. S.
federal or state law or an equivalent violation of the laws of any other
country; (ii) dishonesty, fraud, self-dealing or material violations of civil
law in the course of fulfilling the Participant's employment or other assigned
duties on behalf of the Corporation; (iii) breach of any confidentiality,
employment, or other written agreement with the Corporation; or (iv) willful
misconduct injurious to the Corporation or any of its Subsidiaries or Affiliates
as shall be determined by the Committee.


E. A "Change in Control" shall mean the occurrence during the term of the Plan
of any "person" (as such term is used in Section 13(c) and 14(d) of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or a corporation owned directly or
indirectly by the stockholders of the Corporation, becoming the " beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Corporation's then outstanding voting
securities.


F. "Code" means the Internal Revenue Code of 1986, and any amendments thereto.


G. "Committee" means the Board or any Committee of the Board to which the Board
has delegated any responsibility for the implementation, interpretation or
administration of this Plan. As of the date of the Plan, the Board has initially
delegated responsibility for the administration of the Plan to the Corporation's
Compensation Committee.


H. "Common Stock" means the common stock, $0.01 par value, of the Corporation.


I. "Consultant" means (i) any person performing consulting or advisory services
for the Corporation or any Affiliate, or (ii) a director of an Affiliate.
1

--------------------------------------------------------------------------------



J. "Corporation" means China YCT International Group, Inc., a Delaware
corporation.


K.  "Corporation Law" means the Delaware General Corporation Law.


L. "Deferral Period" means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7.D of this Plan.


M. "Deferred Shares" means an award pursuant to Section 7.D of this Plan of the
right to receive shares of Common Stock at the end of a specified Deferral
Period.


N. "Director" means a member of the Board.


O. "Eligible Person" means an employee of the Corporation or an Affiliate
(including a corporation that becomes an Affiliate after the adoption of this
Plan), a Director or a Consultant to the Corporation or an Affiliate (including
a corporation that becomes an Affiliate after the adoption of this Plan).


P. "Exchange Act" means the Securities Exchange Act of 1934, as amended.


Q.  "Fair Market Value" means, on any given date, the current fair market value
of the shares of Common Stock as determined as follows:


R. If the Common Stock is traded on a national securities exchange, the closing
price for the day of determination as quoted on such market or exchange,
including the NASDAQ Global Market or NASDAQ Capital Market, or the OTC Bulletin
Board, whichever is the primary market or exchange for trading of the Common
Stock or if no trading occurs on such date, the last day on which trading
occurred, or such other appropriate date as determined by the Committee in its
discretion, as reported in The Wall Street Journal or such other source as the
Committee deems reliable;


S. If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high and the low asked prices for the Common Stock for the day of
determination; or


T. In the absence of an established market for the Common Stock, Fair Market
Value shall be determined by the Committee in good faith.


U. "Incentive Stock Option" means an Option (or portion thereof) intended to
qualify for special tax treatment under Section 422 of the Code.


V. "Nonqualified Stock Option" means an Option (or portion thereof) which is not
intended or does not for any reason qualify as an Incentive Stock Option.


W. "Option" means any option to purchase shares of Common Stock granted under
this Plan.


X. "Parent" means any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation if each of the corporations
(other than the Corporation) owns stock possessing at least fifty percent (50%)
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.


Y. "Participant" means an Eligible Person who (i) is selected by the Committee
or an authorized officer of the Corporation to receive an Award and (ii) is
party to an agreement setting forth the terms of the Award, as appropriate.
2

--------------------------------------------------------------------------------



Z. "Performance Agreement" means an agreement described in Section 8 of this
Plan.


AA.  "Performance Objectives" means the Performance objectives established
pursuant to this Plan for Participants who have received grants of Performance
Shares or, when so determined by the Committee, Stock Awards. Performance
Objectives may be described in terms of Corporation-wide objectives or
objectives that are related to the Performance of the individual Participant or
the Affiliate, subsidiary, division, department or function within the
Corporation or Affiliate in which the Participant is employed or has
responsibility as determined by the Committee. Any Performance Objectives
applicable to Awards to the extent that such an Award is intended to qualify as
"Performance-based compensation" under Section  162(m) of the Code shall be
limited to specified levels of or increases in the Corporation's or a business
unit's performance, including  return on equity, earnings per share, total
earnings, earnings growth, return on capital, return on assets, economic value
added, earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, sales growth, gross margin return on investment,
increase in the Fair Market Value of the shares, share price (including but not
limited to growth measures and total stockholder return), net operating profit,
cash flow (including, but not limited to, operating cash flow and free cash
flow), cash flow return on investments (which equals net cash flow divided by
total capital), internal rate of return, increase in net present value or
expense targets.


BB. "Performance Period" means a period of time established under Section 8 of
this Plan within which the Performance Objectives relating to a Performance
Share or Stock Award are to be achieved.


CC. "Performance Share" means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.


DD. "Plan" means this China YCT International Group, Inc. 2018 Stock Incentive
Plan.


EE. "Repricing" means, other than in connection with an event described in
Section 9 of this Plan, (i) lowering the exercise price of an Option or Stock
Appreciation Right after it has been granted or (ii) canceling an Option or
Stock Appreciation Right at a time when the exercise price exceeds the then Fair
Market Value of the Common Stock in exchange for another Option or Stock Award.


FF. "Restricted Stock Award" means an award of Common Stock under Section 7.B.


GG.  "Securities Act" means the Securities Act of 1933, as amended.


HH. "Stock Award" means a Stock Bonus Award, Restricted Stock Award, Stock
Appreciation Right, Deferred Shares, or Performance Shares.


II.  "Stock Bonus Award" means an award of Common Stock under Section 7.A.


JJ. "Stock Appreciation Right" means an award of a right of the Participant
under Section 7.C to receive a payment in cash or shares of Common Stock (or a
combination thereof) based on the increase in Fair Market Value of the shares of
Common Stock covered by the award between the date of grant of such award and
the Fair Market Value of the Common Stock on the date of exercise of such Stock
Appreciation Right.


KK. "Stock Award Agreement" means an agreement (written or electronic) between
the Corporation and a Participant setting forth the specific terms and
conditions of a Stock Award granted to the Participant under Section 7. Each
Stock Award Agreement shall be subject to the terms and conditions of this Plan
and shall include such terms and conditions as the Committee shall authorize.


LL. "Stock Option Agreement" means an agreement (written or electronic) between
the Corporation and a Participant setting forth the specific terms and
conditions of an Option granted to the Participant. Each Stock Option Agreement
shall be subject to the terms and conditions of this Plan and shall include such
terms and conditions as the Committee shall authorize.
3

--------------------------------------------------------------------------------



MM. "Subsidiary" means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing at least fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.


NN. "Ten Percent Owner" means any Eligible Person owning at the time an Option
is granted more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation or of a Parent or Subsidiary. An individual
shall, in accordance with Section 424(d) of the Code, be considered to own any
voting stock owned (directly or indirectly) by or for such Eligible Person's
brothers, sisters, spouse, ancestors and lineal descendants and any voting stock
owned (directly or indirectly) by or for a corporation, partnership, estate or
trust shall be considered as being owned proportionately by or for its
stockholders, partners, or beneficiaries.


3. Administration


A. Delegation to Board Committee. The Board shall be the sole Committee of this
Plan unless the Board delegates all or any portion of its authority to
administer this Plan to a Committee. To the extent not prohibited by the charter
or bylaws of the Corporation, the Board may delegate all or a portion of its
authority to administer this Plan to a Committee of the Board appointed by the
Board and constituted in compliance with the applicable Corporation Law. The
Committee shall consist solely of two (2) or more Directors who are (i)
Non-Employee Directors (within the meaning of Rule 16b-3 under the Exchange Act)
for purposes of exercising administrative authority with respect to Awards
granted to Eligible Persons who are subject to Section 16 of the Exchange Act;
(ii) to the extent required by the rules of the market on which the
Corporation's shares are traded or the exchange on which the Corporation' shares
are listed, "independent" within the meaning of such rules; and (iii) at such
times as an Award under this Plan by the Corporation is subject to Section
162(m) of the Code (to the extent relief from the limitation of Section 162(m)
of the Code is sought with respect to Awards and administration of the Awards by
a committee of "outside directors" is required to receive such relief) "outside
directors" within the meaning of Section l 62(m) of the Code.


B. Delegation to Officers. The Committee may delegate to one or more officers of
the Corporation the authority to grant and administer Awards to Eligible Persons
who are not Directors or executive officers of the Corporation; provided that
the Committee shall have fixed the total number of shares of Common Stock that
may be subject to such Awards. No officer holding such a delegation is
authorized to grant Awards to himself or herself. In addition to the Committee,
the officer or officers to whom the Committee has delegated the authority to
grant and administer Awards shall have all powers delegated to the Committee
with respect to such Awards. Such delegation shall be subject to the limitations
of Section 78.200 (3) (or any successor provision) of the Corporation Law.
4

--------------------------------------------------------------------------------



C. Powers of the Committee. Subject to the provisions of this Plan, and in the
case of a Committee appointed by the Board, the specific duties delegated to
such Committee, the Committee (and the officers to whom the Committee has
delegated such authority) shall have the authority:


(i)
To construe and interpret all provisions of this Plan and all Stock Option
Agreements, Stock Award Agreements and Performance Agreements under this Plan.



(ii)
To determine the Fair Market Value of Common Stock.



(iii)
To select the Eligible Persons to whom Awards are granted from time to time
hereunder.



(iv)
To determine the number of shares of Common Stock covered by an Award; to
determine whether an Option shall be an Incentive Stock Option or Nonqualified
Stock Option; and to determine such other terms and conditions, not inconsistent
with the terms of this Plan, of each such Award. Such terms and conditions
include, but are not limited to, the exercise price of an Option, purchase price
of Common Stock subject to a Stock Award, the time or times when Options or
Stock Awards may be exercised or Common Stock issued thereunder, the right of
the Corporation to repurchase Common Stock issued pursuant to the exercise of an
Option or a Stock Award and other restrictions or limitations (in addition to
those contained in this Plan) on the forfeitability or transferability of
Options, Stock Awards or Common Stock issued upon exercise of an Option or
pursuant to an Award. Such terms may include conditions which shall be
determined by the Committee and need not be uniform with respect to
Participants.



(v)
To accelerate the time at which any Option or Stock Award may be exercised, or
the time at which a Stock Award or Common Stock issued under this Plan may
become transferable or non- forfeitable.



(vi)
To determine whether and under what circumstances an Option may be settled in
cash, shares of Common Stock or other property under Section 6.H instead of
Common Stock.



(vii)
To waive, amend, cancel, extend, renew, accept the surrender of, modify or
accelerate the vesting of or lapse of restrictions on all or any portion of an
outstanding Award. Except as otherwise provided by this Plan, the Stock Option
Agreement, Stock Award Agreement or Performance Agreement or as required to
comply with applicable law, regulation or rule, no amendment, cancellation or
modification shall, without a Participant's consent, adversely affect any rights
of the Participant; provided, however, that (x) an amendment or modification
that may cause an Incentive Stock Option to become a Nonqualified Stock Option
shall not be treated as adversely affecting the rights of the Participant and
(y) any other amendment or modification of any Stock Option Agreement, Stock
Award Agreement or Performance Agreement that does not, in the opinion of the
Committee, adversely affect any rights of any Participant, shall not require
such Participant's consent. Notwithstanding the foregoing, the restrictions on
the Repricing of Options and Stock Appreciation Rights, as set forth in this
Plan, may not be waived.



(viii)
To prescribe the form of Stock Option Agreements, and Stock Award Agreements and
Performance Agreements; to adopt policies and procedures for the exercise of
Options or Stock Awards, including the satisfaction of withholding obligations;
to adopt, amend, and rescind policies and procedures pertaining to the
administration of this Plan; and to make all other determinations necessary or
advisable for the administration of this Plan. The Award's effectiveness will
not be dependent on any signature unless specifically so provided in the Award
Agreement. Awards shall generally be subject to a three year vesting period and
no more than 60% of Awards to executives and directors may have a vesting period
of less than three years; provided, however, that vesting may accelerate in the
event of Change in Control and certain other events as set forth in Section
9 herein, and in the events of death, disability or retirement, as will be
specified in the Award Agreement.



5

--------------------------------------------------------------------------------

The express grant in this Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee; provided that
the Committee or any committee of the Board may not exercise any right or power
reserved to the Board. Any decision made, or action taken, by the Committee or
in connection with the administration of this Plan shall be final, conclusive
and binding on all persons having an interest in this Plan.


4.
Eligibility



A. Eligibility for Awards. Awards, other than Incentive Stock Options, may be
granted to any Eligible Person selected by the Committee. Incentive Stock
Options may be granted only to employees of the Corporation or a Parent or
Subsidiary.


B. Eligibility of Consultants. A Consultant shall be an Eligible Person only if
the offer or sale of the Corporation's securities would be eligible for
registration on Form S-8 Registration Statement because of the identity and
nature of the service provided by such person, unless the Corporation determines
that an offer or sale of the Corporation's securities to such person will
satisfy another exemption from the registration under the Securities Act and
complies with the securities laws of all other jurisdictions applicable to such
offer or sale.


C. Substitution Awards. The Committee may make Awards and may grant Options
under this Plan by assumption, in substitution or replacement of Performance
shares, phantom shares, stock awards, stock options, stock appreciation rights
or similar awards granted by another entity (including an Affiliate) in
connection with a merger, consolidation, acquisition of property or stock or
similar transaction. Notwithstanding any provision of this Plan (other than the
maximum number of shares of Common Stock that may be issued under this Plan),
the terms of such assumed, substituted, or replaced Awards shall be as the
Committee, in its discretion, determines is appropriate.


5.
Common Stock Subject to Plan



A. Share Reserve and Limitations on Grants. Subject to adjustment as provided in
Section 9, the maximum aggregate number of shares of Common Stock that may be
(i) issued under this Plan pursuant to the exercise of Options, (ii) issued
pursuant to Stock Awards, (iii) covered by Stock  Appreciation Rights (without
regard to whether payment on exercise of the Stock Appreciation Right is made in
cash or shares of Common Stock) and (iv) covered by Performance Shares shall be
limited 15% of the shares of Common Stock outstanding, which calculation shall
be made on the first business day of a new fiscal year; provided that, the Plan
shall be vested with an initial grant of 3,000,000 shares of Common Stock.
Thereafter, the evergreen provision of 15% shall govern the Plan. The number
shares of Common Stock subject to the Plan shall be subject to adjustment as
provided in Section 9. Subject to adjustment as provided in Section 9, and
notwithstanding any provision hereto to the contrary, shares subject to the Plan
shall include shares forfeited in a prior year as provided herein. For purposes
of determining the number of shares of Common Stock available under this Plan,
shares of Common  Stock withheld by the Corporation to satisfy applicable tax
withholding obligations pursuant to Section 10 of this Plan shall be deemed
issued under this Plan. No single participant may receive more than 25% of the
total shares awarded in any single year.


B. Reversion of Shares. If an Option or Stock Award is terminated, expires or
becomes unexercisable, in whole or in pa1t, for any reason, the unissued or
unpurchased shares of Common Stock (or shares subject to an unexercised Stock
Appreciation Right) which were subject thereto shall become available for future
grant under this Plan. Shares of Common Stock that have been actually issued
under this Plan shall not be returned to the share reserve for future grants
under this Plan; except that shares of Common Stock issued pursuant to a Stock
Award which are forfeited to the Corporation or repurchased by the Corporation
at the original purchase price of such shares, shall be returned to the share
reserve for future grant under this Plan.


6

--------------------------------------------------------------------------------

C. Source of Shares. Common Stock issued under this Plan may be shares of
authorized and unissued Common Stock or shares of previously issued Common Stock
that have been reacquired by the Corporation.



6.
Options



A. Award. In accordance with the provisions of Section 4, the Committee will
designate each
Eligible Person to whom an Option is to be granted and will specify the number
of shares of Common Stock covered by such Option. The Stock Option Agreement
shall specify whether the Option is an Incentive Stock Option or Nonqualified
Stock Option, the vesting schedule applicable to such Option and any other terms
of such Option. No Option that is intended to be an Incentive Stock Option shall
be invalid for failure to qualify as an Incentive Stock Option.


B. Option Price. The exercise price per share for Common Stock subject to an
Option shall be determined by the Committee, but shall comply with the
following:


(i) The exercise price per share for Common Stock subject to an Option shall not
be less than one hundred percent (100%) of the Fair Market Value on the date of
grant.


(ii) The exercise price per share for Common Stock subject to an Incentive Stock
Option granted to a Participant who is deemed to be a Ten Percent Owner on the
date such option is granted, shall not be less than one hundred ten percent (
110%) of the Fair Market Value on the date of grant.


C.
Maximum Option Period. The maximum period during which an Option may be
exercised shall be ten (10) years from the date such Option was granted. In the
case of an Incentive Stock Option that is granted to a Participant who is or is
deemed to be a Ten Percent Owner on the date of grant, such Option shall not be
exercisable after the expiration of five (5) years from the date of grant.



D. Maximum Value of Options which are Incentive Stock Options. To the extent
that the aggregate Fair Market Value of the Common Stock with respect to which
Incentive Stock Options granted to any person are exercisable for the first time
during any calendar year (under all stock option plans of the Corporation or any
Parent or Subsidiary) exceeds $100,000 (or such other amount provided in Section
422 of the Code), the Options are not Incentive Stock Options. For purposes of
this section, the Fair Market Value of the Common Stock will be determined as of
the time the Incentive Stock Option with respect to the Common Stock is granted.
This section will be applied by taking Incentive Stock Options into account in
the order in which they are granted.


E. Non-transferability. Options granted under this Plan which are intended to be
Incentive Stock Options shall be nontransferable except by will or by the Laws
of descent and distribution and during the lifetime of the Participant shall be
exercisable by only the Participant to whom the Incentive Stock Option is
granted. Except to the extent transferability of a Nonqualified Stock Option is
provided for in the Stock Option Agreement or is approved by the Committee,
during the lifetime of the Participant to whom the Nonqualified Stock Option is
granted, such Option may be exercised only by the Participant. If the Stock
Option Agreement so provides or the Committee so approves, a Nonqualified Stock
Option may be transferred by a Participant through a gift or domestic relations
order to the Participant's family members to the extent in compliance with
applicable securities laws and regulations and provided that such transfer is
not a transfer for value (within the meaning of applicable securities laws and
regulations). The holder of a Nonqualified Stock Option transferred pursuant to
this section shall be bound by the same terms and conditions that governed the
Option during the period that it was held by the Participant. No right or
interest of a Participant in any Option shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.


7

--------------------------------------------------------------------------------

F.
Vesting. Options will vest as provided in the Stock Option Agreement.



G. Exercise. Subject to the provisions of this Plan and the applicable Stock
Option Agreement, an Option may be exercised to the extent vested in whole at
any time or in part from time to time at such times and in compliance with such
requirements as the Committee shall determine. A partial exercise of an Option
shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Stock Option Agreement with respect
to the remaining shares subject to the Option. An Option may not be exercised
with respect to fractional shares of Common Stock.


H. Payment. Unless otherwise provided by the Stock Option Agreement, payment of
the exercise price for an Option shall be made in cash or a cash equivalent
acceptable to the Committee or if the Common Stock is traded on an established
securities market, by payment of the exercise price by a broker-dealer or by the
Option holder with cash advanced by the broker-dealer if the exercise notice is
accompanied by the Option holder's written irrevocable instructions to deliver
the Common Stock acquired upon exercise of the Option to the broker-dealer or by
delivery of the Common Stock to the broker-dealer with an irrevocable commitment
by the broker-dealer to forward the exercise price to the Corporation. With the
consent of the Committee, payment of all or a part of the exercise price of an
Option may also be made (i) by surrender to the Corporation (or delivery to the
Corporation of a properly executed form of attestation of ownership) of shares
of Common Stock that have been held for such period prior to the date of
exercise as is necessary  to avoid adverse accounting treatment to the
Corporation, or (ii) any other method acceptable to the Committee, including
without limitation, the withholding of shares receivable upon settlement of the
option in payment of the exercise price. If Common Stock is used to pay all or
part of the exercise price, the sum of the cash or cash equivalent and the Fair
Market Value (determined as of the date of exercise) of the shares surrendered
must not be less than the Option price of the shares for which the Option is
being exercised.


I. Stockholder Rights. No Participant shall have any rights as a stockholder
with respect to shares subject to an Option until the date of exercise of such
Option and the certificate for shares of Common Stock to be received on exercise
of such Option has been issued by the Corporation.


J. Disposition and Stock Certificate Legends for Incentive Stock Option Shares.
A Participant shall notify the Corporation of any sale or other disposition of
Common Stock acquired pursuant to an Incentive Stock Option if such sale or
disposition occurs (i) within two years of the grant of an Option or (ii) within
one year of the issuance of the Common Stock to the Participant. Such notice
shall be in writing and directed to the Chief Financial Officer of the
Corporation or is his/her absence, the Chief Executive Officer. The Corporation
may require that certificates evidencing shares of Common Stock purchased upon
the exercise of Incentive Stock Option issued under this Plan be endorsed with a
legend in substantially the following form:


THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR 
TO               ,  20    ,  IN THE ABSENCE OF A WRITTEN STATEMENT FROM   THE
CORPORATION TO THE EFFECT THAT THE CORPORATION IS AWARE OF THE FACTS OF SUCH
SALE OR TRANSFER.




8

--------------------------------------------------------------------------------

The blank contained in this legend shall be filled in with the date that is the
later of (i) one year and one day after the date of the exercise of such
Incentive Stock Option or (ii) two years and one day after the grant of such
Incentive Stock Option.


K. No Repricing. In no event shall the Committee permit a Repricing of any
Option without the approval of the stockholders of the Corporation.


7. Stock Awards


A. Stock Bonus Awards. Each Stock Award Agreement for a Stock Bonus Award shall
be in such form and shall contain such terms and conditions (including
provisions relating to consideration, vesting, reacquisition of shares following
termination, and transferability of shares) as the Committee shall deem
appropriate. The terms and conditions of Stock Award Agreements for Stock Bonus
Awards may change from time to time, and the terms and conditions of separate
Stock Bonus Awards need not be identical.


B. Restricted Stock Awards. Each Stock Award Agreement for a Restricted Stock
Award shall be in such form and shall contain such terms and conditions
(including provisions relating to purchase price, consideration, vesting,
reacquisition of shares following termination, and transferability of shares) as
the Committee shall deem appropriate. The terms and conditions of the Stock
Award Agreements for Restricted Stock Awards may change from time to time, and
the terms and conditions of separate Restricted Stock Awards need not be
identical. Vesting of (or forfeiture of) any grant of Restricted Stock Awards
may be further conditioned upon the attainment of Performance Objectives
established by the Committee in accordance with the applicable provisions of
Section 8 of this Plan regarding Performance Shares.


C. Stock Appreciation Rights. Each Stock Award Agreement for Stock Appreciation
Rights shall be in such form and shall contain such terms and conditions
(including provisions relating to vesting, reacquisition of shares following
termination, and transferability of shares) as the Committee shall deem
appropriate. The terms and conditions of Stock Appreciation Rights may change
from time to time, and the terms and conditions of separate Stock Appreciation
Rights need not be identical. No Stock Appreciation Right shall be exercisable
after the expiration of seven (7) years from the date such Stock Appreciation
Right is granted. The base price per share for each share of Common Stock
covered by an Award of Stock Appreciation Rights shall not be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant. In no event shall the Committee permit a Repricing of any
Stock Appreciation Right without the approval of the stockholders of the
Corporation.


D. Deferred Shares. The Committee may authorize grants of Deferred Shares to
Participants upon such terms and conditions as the Committee may determine in
accordance with the following provisions:


(i)
Each grant shall constitute the agreement by the Corporation to issue or
transfer shares of Common Stock to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.



(ii)
Each grant may be made without additional consideration from the Participant or
in consideration of a payment by the Participant that is less than the Fair
Market Value on the date of grant.



(iii)
Each grant shall provide that the Deferred Shares covered thereby shall be
subject to a Deferral Period, which shall be fixed by the Committee on the date
of grant, and any grant or sale may provide for the earlier termination of such
period in the event of a Change in Control of the Corporation or other similar
transaction or event.

(i)


 


9

--------------------------------------------------------------------------------

 


(iv)
During the Deferral Period, the Participant shall not have any right to transfer
any rights under the subject Award, shall not have any rights of ownership in
the Deferred Shares and shall not have any right to vote such shares, but the
Committee may on or after the date of grant, authorize the payment of dividend
or other distribution equivalents on such shares in cash or additional shares on
a current, deferred or contingent basis.



(v)
Any grant of the vesting thereof may be further conditioned upon the attainment
of Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 8 of this Plan regarding Performance Shares.



(vi)
Each grant shall be evidenced by an agreement delivered to and accepted by the
Participant and containing such terms and provisions as the Committee may
determine consistent with this Plan.



8. Performance Shares


A. The Committee may authorize grants of Performance Shares, which shall become
payable to the Participant upon the achievement of specified Performance
Objectives, upon such terms and conditions as the Committee may determine in
accordance with the following provisions:


(i)
Each grant shall specify the number of Performance Shares to which it pertains,
which may be subject to adjustment to reflect changes in compensation or other
factors.



(ii)
The Performance Period with respect to each Performance Share shall commence on
the date established by the Committee and may be subject to earlier termination
in the event of a Change in Control of the Corporation or similar transaction or
event.



(iii)
Each grant shall specify the Performance Objectives that are to be achieved by
the Participant.



(iv)
Each grant may specify in respect of the specified Performance Objectives a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.



(v)
Each grant shall specify the time and manner of payment of Performance Shares
that shall have been earned, and any grant may specify that any such amount may
be paid by the Corporation in cash, shares of Common Stock or any combination
thereof and may either grant to the Participant or reserve to the Committee the
right to elect among those alternatives.



(vi)
Any grant of Performance Shares may specify that the amount payable with respect
thereto may not exceed a maximum specified by the Committee on the date of
grant.



(vii)
Any grant of Performance Shares may provide for the payment to the Participant
of dividend or other distribution equivalents thereon in cash or additional
shares of Common Stock on a current, deferred or contingent basis.



(viii)
If provided in the terms of the grant and subject to the requirements of Section
l 62(m) of the Code (in the case of Awards intended to qualify for exception
therefrom), the Committee may adjust Performance Objectives and the related
minimum acceptable level of achievement if, in the sole judgment of the
Committee, events or transactions have occurred after the date of grant that are
unrelated to the performance of the Participant and result in distortion of the
Performance Objectives or the related minimum acceptable level of achievement.



(ix)
Each grant shall be evidenced by an agreement that shall be delivered to and
accepted by the Participant, which shall state that the Performance Shares are
subject to all of the terms and conditions of this Plan and such other terms and
provisions as the Committee may determine consistent with this Plan.



10

--------------------------------------------------------------------------------



9. Changes in Capital Structure


A. No Limitations of Rights. The existence of outstanding Awards shall not
affect in any way the right or power of the Corporation or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation's capital structure or its business, or any
merger or consolidation of the Corporation, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


B. Changes in Capitalization. If the Corporation shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of the Common
Stock outstanding, without receiving consideration therefore in money, services
or property, then (i) the number, class, and per share price of shares of Common
Stock subject to outstanding Options and other Awards hereunder and (ii) the
number and class of shares then reserved for issuance under this Plan and the
maximum number of shares for which Awards may be granted to a Participant during
a specified time period shall be appropriately and proportionately  adjusted.
The conversion of convertible securities of the Corporation shall not be treated
as effected ''without receiving consideration." The Committee shall make such
adjustments, and its determinations shall be final, binding and conclusive.


C. Merger, Consolidation or Asset Sale. If the Corporation is merged or
consolidated with another entity or sells or otherwise disposes of substantially
all of its assets to another company while Options or Stock Awards remain
outstanding under this Plan, unless provisions are made in connection with such
transaction for the continuance of this Plan and/or the assumption or
substitution of such Options or Stock Awards with new options or stock awards
covering the stock of the successor company, or parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices,
then all outstanding Options and Stock Awards which have not been continued,
assumed or for which a substituted award has not been granted shall, whether or
not vested or then exercisable, unless otherwise specified in the Stock Option
Agreement or Stock Award Agreement, terminate immediately as of the effective
date of any such merger, consolidation or sale.


D. Limitation on Adjustment. Except as previously expressly provided, neither
the issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, nor the
increase or decrease of the number of authorized shares of stock, nor the
addition or deletion of classes of stock, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number, class or price of
shares of Common Stock then subject to outstanding Options or Stock Awards.




11

--------------------------------------------------------------------------------

10. Withholding of Taxes


The Corporation or an Affiliate shall have the right, before any certificate for
any Common Stock is delivered, to deduct or withhold from any payment owed to a
Participant any amount that is necessary in order to satisfy any withholding
requirement that the Corporation or Affiliate in good faith believes is imposed
upon it in connection with U.S. federal, state, or local taxes, including
transfer taxes, as a result of the issuance of, or lapse of restrictions on,
such Common Stock, or otherwise require such Participant to make provision for
payment of any such withholding amount. Subject to such conditions as may be
established by the Committee, the Committee may permit a Participant to (i) have
Common Stock otherwise issuable under an Option or Stock Award withheld to the
extent necessary to comply with minimum statutory withholding rate requirements,
(ii) tender back to the Corporation shares of Common Stock received pursuant to
an Option or Stock Award to the extent necessary to comply with minimum
statutory withholding rate requirements for supplemental income, (iii) deliver
to the Corporation previously acquired Common Stock, (iv) have funds withheld
from payments of wages, salary or other cash compensation due the Participant,
(v) pay the Corporation or its Affiliate in cash, in order to satisfy part or
all of the obligations for any taxes required to be withheld or otherwise
deducted and paid by the Corporation or its Affiliate with respect to the Option
or Stock Award; or (vi) establish a 10b5-l trading plan for withheld stock
designed to facilitate the sale of stock in connection with the vesting of such
shares, the proceeds of which shall be utilized to make all applicable
withholding payments in a manner to be coordinated by the Corporation's Chief
Financial Officer.


11.
Compliance with Law and Approval of Regulatory Bodies



A. General Requirements. No Option or Stock Award shall be exercisable, no
Common Stock shall be issued, no certificates for shares of Common Stock shall
be delivered, and no payment shall be made under this Plan except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Corporation is a party, and the rules of all domestic stock exchanges or
quotation systems on which the Corporation's shares may be listed. The
Corporation shall have the right to rely on an opinion of its counsel as to such
compliance. Any share certificate issued to evidence Common Stock when a Stock
Award is granted or for which an Option or Stock Award is exercised may bear
such legends and statements as the Committee may deem advisable to assure
compliance with federal and state laws and regulations. No Option or Stock Award
shall be exercisable, no Stock Award shall be granted, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Corporation has obtained such consent or approval
as the Committee may deem advisable from regulatory bodies having jurisdiction
over such matters.


B. Participant Representations. The Committee may require that a Participant, as
a condition to receipt or exercise of a particular award, execute and deliver to
the Corporation a written statement, in form satisfactory to the Committee, in
which the Participant represents and warrants that the shares are being acquired
for such person's own account, for investment only and not with a view to the
resale or distribution thereof. The Participant shall, at the request of the
Committee, be required to represent and warrant in writing that any subsequent
resale or distribution of shares of Common Stock by the Participant shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, which registration statement has become
effective and is current with regard to the shares being sold, or (ii) a
specific exemption from the registration requirements of the Securities Act of
1933, but in claiming such exemption the Participant shall, prior to any offer
of sale or sale of such shares, obtain a prior favorable written opinion of
counsel, in form and substance satisfactory to counsel for the Corporation, as
to the application of such exemption thereto.
12

--------------------------------------------------------------------------------



12.
General Provisions



A. Effect on Employment and Service. Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall (i) confer upon any individual any right to continue in the
employ or service of the Corporation or an Affiliate, (ii) in any way affect any
right and power of the Corporation or an Affiliate to change an individual's
duties or terminate the employment or service of any individual at any time with
or without assigning a reason therefor or (iii) except to the extent the
Committee grants an Option or Stock Award to such individual, confer on any
individual the right to participate in the benefits of this Plan.


B. Use of Proceeds. The proceeds received by the Corporation from the sale of
Common Stock pursuant to this Plan shall be used for general corporate purposes.


C. Unfunded Plan. This Plan, insofar as it provides for grants, shall be
unfunded, and the Corporation shall not be required to segregate any assets that
may at any time be represented by grants under this Plan. Any liability of the
Corporation to any person with respect to any grant under this Plan shall be
based solely upon any contractual obligations that may be created pursuant to
this Plan. No such obligation of the Corporation shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Corporation.


D. Rules of Construction. Headings are given to the Sections of this Plan solely
as a convenience to facilitate reference. The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.


E. Choice of Law. This Plan and all Stock Option Agreements and Stock Award
Agreements entered into under this Plan shall be interpreted under the
Corporation Law excluding (to the greatest extent permissible by law) any rule
of law that would cause the application of the laws of any jurisdiction other
than the Corporation Law.


F. Fractional Shares. The Corporation shall not be required to issue fractional
shares pursuant to this Plan. The Committee may provide for elimination of
fractional shares or the settlement of such fraction shares in cash.


G. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Corporation or any Affiliate outside of the United States, as
the Committee may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Corporation.


13. Amendment and Termination


The Board may amend or terminate this Plan from time to time; provided, however,
stockholder approval shall be required for any amendment that (i) increases the
aggregate number of shares of Common Stock that may be issued under this Plan,
except as contemplated by Section 5.A or Section 9.B; (ii) changes the class of
employees eligible to receive Incentive Stock Options; (iii) modifies the
restrictions on Repricing's set forth in this Plan; or (iv) is required by the
terms of any applicable laws, regulations or rules, including the rules of any
market on which the Corporation shares are traded or exchange on which the
Corporation shares are listed. Except as specifically permitted by this Plan,
Stock Option Agreement or Stock Award Agreement or as required to comply with
applicable laws, regulations or rules, no amendment shall, without a
Participant's consent, adversely affect any rights of such Participant under any
Option or Stock Award outstanding at the time such amendment is made; provided,
however, that an amendment that may cause an Incentive Stock Option to become a
Nonqualified Stock Option shall not be treated as adversely affecting the rights
of the Participant. Any amendment requiring stockholder approval shall be
approved by the stockholders of the Corporation within twelve (12) months of the
date such amendment is adopted by the Board.


13

--------------------------------------------------------------------------------

14.   Effective Date of Plan; Duration of Plan


A. This Plan shall be effective upon adoption by the Board, subject to approval
within twelve (12) months by the stockholders of the Corporation. In the event
that the stockholders of the Corporation shall not approve this Plan within such
twelve (12) month period, this Plan shall terminate. Unless and until the Plan
has been approved by the stockholders of the Corporation, no Option or Stock
Award may be exercised, and no shares of Common Stock may be issued under the
Plan. In the event that the stockholders of the Corporation shall not approve
the Plan within such twelve (12) month period, the Plan and any previously
granted Options or Stock Awards shall terminate.


B. Unless previously terminated, this Plan will terminate ten (10) years after
the earlier of (i) the date this Plan is adopted by the Board, or (ii) the date
this Plan is approved by the stockholders, except that Awards that are granted
under this Plan prior to its termination will continue to be administered under
the terms of this Plan until the Awards terminate or are exercised.


IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed by a
duly authorized officer as of the date of adoption of this Plan by the Board of
Directors.




CHINA YCT INTERNATIONAL GROUP, INC.


By: /s/ Tinghe Yan
    Tinghe Yan, Chief Executive Officer




Date: April 21, 2018
 
14


--------------------------------------------------------------------------------